department of the treasury internal_revenue_service washington d c date number info release date index number attention dear this letter responds to your inquiry of date to the director legislative affairs you forwarded an inquiry from your constituent pension withholding requirements in sec_3405 of the internal_revenue_code the code asking about the asks why he cannot request a fixed dollar withholding from his pension_plan distributions to pay his income_tax_liability and why he must fill out and submit a form w-4p or a similar form to make this request the internal_revenue_service has received many suggestions to revise form w-4p withholding_certificate for pension or annuity_payment to allow a fixed income_tax_withholding amount unfortunately the irs cannot legally make this revision because sec_3405 and sec_3402 and of the code enacted by the congress generally require income_tax_withholding to be accomplished using withholding_allowances the congress mandated basing payroll tax withholding on allowances to help taxpayers avoid requesting withholding that would be excessive or substantially insufficient to cover their tax_liability when the congress decided pension payments should be subject_to_withholding it specified that pension withholding should follow the payroll tax withholding rules that is be based on withholding_allowances thus sec_31 f of the tax regulations requires employees and pension recipients by reference in sec_35_3405-1 b-3 to give their employer or pension_plan administrator a withholding allowance certificate similar to form w-4p specifying the number of withholding_allowances claimed the recipient can also use that form to ask the payor to withhold an additional_amount of income_tax from each payment i have enclosed a copy of irs publication tax withholding and estimated_tax which provides additional information about withholding from pension distributions and estimated_tax payments which is another way tax_liability could timely pay his income i hope this information is helpful to you and please contact john tolleris if you need further information of my staff at sincerely alan tawshunsky assistant chief_counsel employee_benefits office of the associate chief_counsel tax exempt and government entities enclosure
